219 Ga. 799 (1964)
136 S.E.2d 342
ROGERS et al., Trustees
v.
MAYOR & BOARD OF ALDERMEN OF THE CITY OF ATLANTA.
22422.
Supreme Court of Georgia.
Submitted March 10, 1964.
Decided April 9, 1964.
Edenfield, Heyman & Sizemore, for plaintiffs in error.
Ralph C. Jenkins, Henry L. Bowden, contra.
QUILLIAN, Justice.
The plaintiffs in error brought their petition for certiorari to the Fulton Superior Court complaining of the denial of a "special use permit" to construct a church in a residential area by the Mayor & Board of Aldermen of the City *800 of Atlanta. They except and assign error on the judgment overruling the certiorari. The sole basis of jurisdiction in this court is contained in their contention that the decision of the board, under provisions of a zoning ordinance of the City of Atlanta (Article XXI of the Atlanta Zoning Ordinance of 1954 as amended by a 1960 ordinance), violated Georgia and Federal constitutional provisions, to wit: the First and Fourteenth Amendments to the United States Constitution and Art. I, Sec. I, Par. III and Art. I, Sec. I, Par. XII of the Georgia Constitution. Held:
It is well settled that the Court of Appeals, and not this court, has jurisdiction in cases involving the constitutionality of municipal ordinances. Thompson v. City of Atlanta, 176 Ga. 489 (168 S.E. 312); Hicks v. City of Dublin, 183 Ga. 390 (188 S.E. 339); Moore v. City of Tifton, 207 Ga. 443 (62 SE2d 182); Beard v. City of Atlanta, 211 Ga. 25 (83 SE2d 594). Hence, this case must be
Transferred to the Court of Appeals. All the Justices concur.